DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on April 19, 2021.
Claims 1-3, 16-17, and 19 have been amended. 
Claim 22 is new. 
Claims 1-14, and 16-22 are currently pending. 
Response to Arguments 
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection of claim 3, Applicant has removed the indefinite claim language from Claim 3. However, the amendment has raised new 112(b) issues. 
 Regarding claims 1, 2, and 19, Applicant argues that Danielsson “merely teaches when initiating a position search for a specific shot, checking whether any of the voxels of a current shot that are mapped at a specific position overlaps a voxel of previously accepted position for a shot, and checking whether any of the voxels of the current shot is mapped on a voxel outside the outer boundary of the target volume. Applicant respectfully submits that such a teaching would not lead one skilled in the art to modify Bzdusek to include a positive step of controlling a voxel set calculating module for determining an inner set of voxels that encompasses an outer surface of a target volume, wherein the inner set of voxels is determined to be outside an outer surface of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 12-13 are objected to because of the following informalities: 
Regarding claims 12 and 13, “controlling a optimizing module” should be changed to “controlling an optimizing module” in order to correct a grammatical informality. 
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “voxel set calculation module for calculating…” and “a calculation module configured for…” in claim 19, and “a treatment plan module configured for” and “an optimizing module is configured for” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 3, the claim recites the limitations directed to “the method is for treatment planning for a radiotherapy system, the radiotherapy system comprising:” which renders the claim indefinite. The claim recites limitations for an apparatus and for a method. However, the claim fails to particularly point out whether the claim is directed to an apparatus or a method. The Examiner has interpreted the claim as “The method according to claim 1, further comprising providing a radiotherapy system comprising a radiotherapy unit having a fixed radiation focus point, wherein a spatial dose distribution surrounding the focus point can be changed by adjusting beam shape setting, including collimator settings, said collimator being arranged in sectors and having a plurality of collimator passage inlets directing radiation emanating from radioactive sources of a source carrier arrangement of the therapy system to said focus point”. 
Regarding claim 16, the claim recites the limitation "the step of positioning of radiation source(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim does not introduce the step of positioning, and neither does independent claim 1. The Examiner has interpreted the claim limitation as “ a step of positioning radiation source(s)”. 
Regarding claim 17, the claim recites the limitation "the step of positioning of radiation source(s)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim does not introduce the step of positioning, and neither does independent claim 1. The Examiner has interpreted the claim limitation as “ a step of positioning radiation source(s)”. 
Regarding claim 19, claim limitation “voxel set calculating module for calculating an inner set of voxels” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation “a calculation module configured for generating radiation dose profiles to be delivered to the target, for providing a convex optimization problem that steers the delivered radiation according to the objectives, and for calculating dose profiles for specific treatment configurations” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the instant specification states the claimed function of calculating dose profiles is conducted by a module. There is no disclosure of any particular structure, either explicit or inherently, to perform the calculation. The use of the term module is not adequate structure for 
Regarding claim 20, claim limitation “a treatment plan module configured for creating treatment plans” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the instant specification states the claimed function of creating treatment plans is conducted by a module. There is no disclosure of any particular structure, either explicit or inherently, to perform the creation. The use of the term module is not adequate structure for performing the treatment plan creation because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the creation of the treatment plan can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that on of ordinary skill in the art would understand which treatment plan creation structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek (U.S. 2018/0154177) in view of Danielsson (U.S. 2012/316377).
Regarding claim 1:
Bzdusek discloses a method for treatment planning for a radiotherapy, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that include at least one of: at least one target to be treated during treatment of a patient, organs at risk and/or healthy tissue; said method comprising the steps of: 
controlling a voxel set calculating module for determining an inner set of voxels ([0018], determination of voxels) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling the voxel set calculating module for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
controlling the voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target 
controlling the voxel set calculating module for providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 
controlling a calculation module to generate radiation dose profiles ([0045]-[0046], planned doses for optimized plan are generated) to be delivered to the target using said frame descriptions in the optimization problem that steers the delivered radiation ([0045]-[0046], objective functions used for optimization).
However, Bzdusek fails to disclose wherein the inner set of said voxels is determined to be outside an outer surface of the target volume.
Danielsson teaches wherein the inner set of said voxels is determined to be outside an outer surface of the target volume ([0072]-[0075], voxels located outside of target volume).
It would have been obvious to one of an ordinary skill in the art before effective filing date to combine the treatment planning of Bzdusek with the voxel determination taught by Danielsson in order to improve treatment planning efficiency by reducing the amount of radiation absorbed by the patient (Danielsson; [0007]-[0008], [0020]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
Bzdusek discloses a method for treatment planning for a radiotherapy system, the radiotherapy system comprising a radiotherapy unit, wherein a spatial dose delivered can be changed by adjusting beam shape settings, wherein delivered radiation is determined using an 
controlling a voxel set calculating module for determining an inner set of voxels ([0018], determination of voxels) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling a voxel set calculating module for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
 controlling a voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target volume (Fig. 2, voxel set 216 outside of target 200) and said inner set of voxels (Fig. 2, voxel set inside 200); 
controlling a voxel set calculating module for providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 
controlling a calculation module to generate radiation dose profiles ([0045]-[0046], planned doses for optimized plan are generated) to be delivered to the target using said frame 
However, Bzdusek discloses said inner set of voxels being located outside said outer surface.
Danielsson teaches said inner set of voxels being located outside said outer surface ([0072]-[0075], voxels located outside of target volume).
It would have been obvious to one of an ordinary skill in the art before effective filing date to combine the treatment planning of Bzdusek with the voxel determination taught by Danielsson in order to improve treatment planning efficiency by reducing the amount of radiation absorbed by the patient (Danielsson; [0007]-[0008], [0020]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, wherein said inner and outer sets of voxels are shaped as shells (Bzdusek; Fig. 2, set of voxels are shell shaped), wherein a distance between an inner surface of each shell and an outer surface of the target is the same in all directions or depends on direction (Bzdusek; Fig. 2, distance is the same depending on the direction).
Regarding claim 5:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, wherein said objectives for said inner and/or outer set of voxels include delivered dose to said set of voxels (Bzdusek; [0020]-[0022], [0036]-[0040], dose goal).
Regarding claim 6:

Regarding claim 7:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, further comprising setting a scalar weight (Bzdusek; [0027], weight based on priority) corresponding to an importance of the objective or objectives of an objective function for a target volume (Bzdusek; [0027], weight based on priority).
Regarding claim 8:
The combination of Bzdusek and Danielsson discloses the method according to claim 6, wherein each weight governs an importance of different objectives (Bzdusek; [0027], weight based on priority).
Regarding claim 9
The combination of Bzdusek and Danielsson discloses the method according to claim 1, wherein a weight for the inner set of voxels is selected to promote selectivity (Bzdusek; [0027], weight based on priority), and wherein a weight of an outer set of voxels is selected to promote high gradient outside the target/targets (Bzdusek; [0038], weight based on gradient).
Regarding claim 10:

Regarding claim 11:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, wherein the objective functions comprise an approximation of an integral, over the voxels in said set of voxels, of a function for dose delivery that depends on the distance to an outer surface of the target volume (Bzdusek; [0033], [0044]-[0045],  objective functions depend on distance).
Regarding claim 12:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, further comprising: 
controlling the calculation module for calculating dose profiles (Bzdusek; [0046], planned doses) for specific treatment configurations including beam shape settings for the radiation dose profiles using said optimization problem (Bzdusek; [0025]-[0029], dose is calculated based on duration, direction and shape of beams); 
controlling a treatment plan module for creating treatment plans (Bzdusek; [0046]-[0047], treatment plan is generated) including determining the radiation dose profiles to be delivered during treatment based on the treatment configurations (Bzdusek; [0046]-[0047], treatment plan is generated), wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation (Bzdusek; [0047], planned dose displayed; Fig. 2, dose profiles model by volume distribution), a shape of said spatial distribution depending on the beam shape settings (Bzdusek; [0026], planned dose depends on beam shape); and 

Regarding claim 13:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, further comprising: 
controlling the calculation module for calculating dose rates (Bzdusek; [0046], planned doses) for specific treatment configurations including sector and collimator settings and irradiation time for isocenters using said optimization problem (Bzdusek; [0026], dose is based on duration, shape and direction of the external beams); 
controlling a treatment plan module for creating treatment plans (Bzdusek; [0046], plan optimization) including determining shots to be delivered during treatment based on the treatment configurations (Bzdusek; [0026], dose based on direction; [0046], plan generation), wherein each shot is modelled by a spatial dose volume distribution of radiation (Bzdusek; [0047], planned dose displayed), a shape of said spatial distribution depending on the specific sector and collimator setting and irradiation time (Bzdusek; [0026], dose is based on duration, shape and direction of the external beams); and
controlling an optimizing module for selecting an optimal treatment plan that satisfies the criteria (Bzdusek; [0046]-[0047], plan optimization).
Regarding claim 14:
The combination of Bzdusek and Danielsson discloses the method according to claim 12, further comprising: 
controlling said calculation module for defining a set of beam directions (Bzdusek; [0047], planned external radiation beams);

controlling said calculation module for setting a number of objectives reflecting criteria for the target (Bzdusek; Fig. 3, 304); 
controlling said calculation module for providing an optimization problem (Bzdusek; [0042]-[0047], optimization of treatment plan) that steers the delivered radiation according to the objectives so as to create fluence maps (Bzdusek; Fig. 3, 310), wherein the fluence maps define the beamlet intensities for each of said beamlets (Bzdusek; [0047], iso-contours); 
controlling said treatment plan module for creating treatment plans based on fluence maps and criteria for the target (Bzdusek; [0046], plan optimization); and
controlling said optimizing mode for selecting an optimal treatment plan that satisfies the criteria (Bzdusek; [0047], plan optimization selection).
Regarding claim 18:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, wherein said objectives include delivered dose to target (Bzdusek; [0029], dose objective), delivered dose to a boundary space surrounding said target, delivered dose to regions classified as a risk organ (Bzdusek; [0023]-[0025], dose objective for OAR), and/or beam-on time penalization.
Regarding claim 19, as best understood:
Bzdusek discloses a treatment planning computer structure for treatment planning in radiotherapy, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that 
a voxel set calculating module for calculating an inner set of voxels that encompasses an outer surface of a target volume based on a first frame description for an inner set of voxels, where the first frame description reflecting criteria for the inner set of voxels, and at least one outer set of voxels encompassing the target volume and the inner set of voxels located outside said outer surface of the target volume (Fig. 2, voxel set 216 outside of target 200) and said inner set of voxels (Fig. 2, voxel set inside 200) based on at frame description for outer set of voxels where each reflecting criteria for the outer set of voxels; This element is interpreted under 35 U.S.C. 112(f) as any structure, software, or combination of the two that is able to perform the claimed function. (Bzdusek discloses a computer structure that performs the claimed function in Fig. 1, 110 and 108); and 
a calculation module configured for generating radiation dose profiles to be delivered to the target, for providing a convex optimization problem that steers the delivered radiation according to the objectives, and for calculating dose profiles for specific treatment configurations. This element is interpreted under 35 U.S.C. 112(f) as any structure, software, or combination of the two that is able to perform the claimed function. (Bzdusek discloses a computer structure that performs the claimed function in Fig. 1, 114 and 116).
However, Bzdusek fails to disclose an inner set of voxels that is outside the outer surface of the target volume. 
Danielsson teaches an inner set of voxels that is outside the outer surface of the target volume ([0072]-[0075], voxels located outside of target volume).

Regarding claim 20:
The combination of Bzdusek and Danielsson discloses the treatment planning computer structure according to claim 19, further comprising: 
a treatment plan module configured for creating treatment plans including determining the radiation dose profiles to be delivered during treatment based on the treatment configurations, wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation, a shape of the spatial distribution depending on the beam shape settings. This element is interpreted under 35 U.S.C. 112(f) as any structure, software, or combination of the two that is able to perform the claimed function. (Bzdusek discloses a computer structure that can perform the claimed function in Fig. 1, 124 and 126); and 
an optimizing module is configured for selecting an optimal treatment plan that satisfies the criteria. This element is interpreted under 35 U.S.C. 112(f) as any structure, software, or combination of the two that is able to perform the claimed function. (Bzdusek discloses a computer structure that can perform the claimed function in Fig. 1, 124). 
Regarding claim 21:
The combination of Bzdusek and Danielsson discloses the treatment planning computer structure according to claim 19, wherein the voxel set calculating module is configured to execute the steps of:

providing a first frame description for an inner set of voxels (Bzdusek; [0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels (Bzdusek; [0018]-[0033], objective function contain the dose goal for each voxel segment).
 determining at least one outer set of voxels encompassing said target volume and said inner set of voxels (Bzdusek; [0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200); 
providing a respective frame description for each outer set of voxels (Bzdusek; [0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels (Bzdusek; [0018]-[0033], objective function contain the dose goal for each voxel segment); and 
using said frame descriptions in the optimization problem that steers the delivered radiation (Bzdusek; [0045]-[0046], objective functions used for optimization).
Claims 3, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek (U.S. 2018/0154177) in view of Danielsson (U.S. 2012/316377) as applied to claim 1 above, and further in view of Maurer, Jr (U.S. 2008/0011945).
Regarding claim 3, as best understood:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, further comprising providing a radiotherapy system (Bzdusek; Fig. 1, 104 and 102) comprising a radiotherapy unit (Bzdusek; Fig. 1, 104 and 102) having a fixed radiation focus point (Bzdusek; 
However, the combination of Bzdusek and Danielsson fails to disclose said collimator being arranged in sectors, and having a plurality of collimator passage inlets directing radiation emanating from radioactive sources of a source carrier arrangement of the therapy system to said focus point.
Maurer, Jr teaches said collimator being arranged in sectors ([0061], one or more collimators), and having a plurality of collimator passage inlets ([0061], one or more collimators) directing radiation emanating from radioactive sources of a source carrier arrangement of the therapy system to said focus point ([0061], one or more collimators defining radiation profile).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the planning method of Bzdusek and Danielsson with the collimator technique taught by Maurer, Jr in order to reduce the radiation dose exposed to critical anatomical structures (Maurer, Jr; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97.
Regarding claim 16, as best understood:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, further comprising a step of positioning of radiation source relative to said patient (Bzdusek; [0026], beam direction; Fig. 3, 314).
However, the combination of Bzdusek and Danielsson fails to disclose wherein the step of positioning radiation source includes generating fixed isocenter positions

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the planning method of Bzdusek and Danielsson with the source positioning technique taught by Maurer, Jr in order to reduce the radiation dose exposed to critical anatomical structures (Maurer, Jr; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Bzdusek and Danielsson discloses the method according to claim 1, further comprising a step of positioning of radiation source relative to said patient (Bzdusek; [0026], beam direction; Fig. 3, 314).
However, However, the combination of Bzdusek and Danielsson fails to disclose wherein the radiation source positions are generated as a set of continuous points in said target volume based on basis functions, wherein the points are fixed during the treatment planning.
Maurer, Jr teaches wherein the radiation source positions are generated as a set of continuous points ([0044], spatial nodes) in said target volume based on basis functions ([0057], spatial nodes analyzed based on parameters), wherein the points are fixed during the treatment planning ([0043]-[0044], spatial nodes are unchanged).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the planning method of Bzdusek and Danielsson with the source positioning technique taught by Maurer, Jr in order to reduce the radiation dose exposed to critical anatomical structures (Maurer, Jr; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claim 22 is allowable
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Bzdusek (U.S. 2018/0154177) in view of Danielsson (U.S. 2012/316377).
Regarding claim 22:
Bzdusek discloses a method for treatment planning for a radiotherapy, wherein delivered radiation is determined using an optimization problem that steers the delivered radiation according to objectives reflecting criteria for regions of interest, that include at least one of: at least one target to be treated during treatment of a patient, organs at risk and/or healthy tissue; said method comprising the steps of: 
controlling a voxel set calculating module for determining an inner set of voxels ([0018], determination of voxels) that encompasses a outer surface of a target volume (Fig. 2, Voxels within target structure 200 encompasses the outer target surface); 
controlling the voxel set calculating module for providing a first frame description for an inner set of voxels ([0020]-[0033], objective functions provided), said first frame description reflecting at least one criterion for the inner set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment);
controlling the voxel set calculating module for determining at least one outer set of voxels encompassing said target volume and said inner set of voxels ([0039], voxel segment containing target structure 200 and inner voxel segment within target structure 200), said at least one outer set of voxels (Fig. 2, voxel 216) being located outside said outer surface of the target 
controlling the voxel set calculating module for providing a respective frame description for each outer set of voxels ([0020]-[0033], objective functions provided), each frame description reflecting at least one criterion for that outer set of voxels ([0018]-[0033], objective function contain the dose goal for each voxel segment); and 
controlling a calculation module to generate radiation dose profiles ([0045]-[0046], planned doses for optimized plan are generated) to be delivered to the target using said frame descriptions in the optimization problem that steers the delivered radiation ([0045]-[0046], objective functions used for optimization).
However, Bzdusek fails to disclose wherein an inner surface of the inner set of voxels is directly adjacent to the outer surface of the target volume.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otto (U.S. 2012/0123184)- Radiation therapy plan optimization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884